DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 1-3 have been canceled, as being drawn to a non-elected invention without traverse.

Terminal Disclaimer
The terminal disclaimer filed on 25 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,166,946 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance:
the allowable subject matter of claim 4 is wherein the dimension in the vehicle width direction at the rear edge position of the instrument panel and the dimension in the vehicle width direction at the center position of the opening in the vehicle longitudinal direction which is more forward in the vehicle longitudinal direction than the rear edge position of the instrument panel are both greater than a maximum dimension in the vehicle width direction from the center line on a vehicle interior side of the center line at a vertical section including an apex position of the airbag which is more rearward in the vehicle longitudinal direction than the rear edge position of the instrument panel, in combination with other features of claim 4;
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA FREEDMAN whose telephone number is (571)272-2442. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/LAURA FREEDMAN/
Primary Examiner
Art Unit 3614